Opinion of the court, by
Mr. Justice Trotter.
This is purely a question of fact, and must be decided upon the proofs in the cause. It is true that the note in the case at bar was given in exchange for the note already transferred to Barber upon Harvey and Smith, but it is impossible for the mind in view of the circumstances which accompanied this exchange to consider the transaction in the light of a purchase made by Shaw of the other note. The note on Harvey and Smith was transferred in the forenoon, and re-delivered for the note sued upon in the afternoon of the same day. It appears to have been nothing more than a substitution by agreement, of the one note for the other, and the delivery of the horse to Barber cannot alter the transaction. It was the same transaction, and consequently the same consideration passed for the $400 note and the horse, which passed for the assignment of the note on Harvey and Smith. This transaction carries its explanation on its face. The contract by which Harvey and Smith’s note was transferred, was rescinded by agreement of the parties, and the note here sued on, and the horse, substituted to complete the payment of the residue of the purchase money. But if there was any room for doubt as to this interpretation of the facts, it must be considered removed by the testimony of Standifer, one of the witnesses, who states that Barber himself informed him that the note in this case was executed by Shaw in part consideration of the negro slave, Scott, or was the “remnant of Scott.” The testimony of Wellington Shaw, another witness in the cause, confirms the statement of Standifer. He states that *657Barber on the evening of the day when the sale of the slave was made, informed him “that the note on which the present suit is founded, was a part of the consideration of the slave sold by him to William C. Shaw; that this note was executed by William C. Shaw in lieu of the note on Harvey and Smith, and that he, Barber, had returned the note of Harvey and Smith, and in lieu of it taken the note in suit here and the horse.” It is difficult to conceive how any fact could be better supported by proof. This being the case, and the jury having found the slave to be unsound, whose peculiar province it is to respond to questions of fact, we do not feel inclined to disturb their verdict.
Let the judgment be affirmed.